

Exhibit 10.3

LINN ENERGY, LLC
LONG-TERM INCENTIVE PLAN
FORM OF EXECUTIVE OPTION AGREEMENT
 
This option agreement (“Option Agreement”) is made and entered into effective as
of [Grant Date], (the “Grant Date”) by and between LINN ENERGY, LLC, a Delaware
limited liability company (together with its subsidiaries, the “Company”), and
[Executive] (“Participant”).
 
WHEREAS, the Company considers it to be in its best interest that Participant be
given a proprietary interest in the Company and an added incentive to advance
the interests of the Company; and
 
WHEREAS, the Company desires to accomplish such objectives by affording
Participant an option to purchase Units pursuant to the Linn Energy, LLC Amended
and Restated Long-Term Incentive Plan, as amended, which is attached hereto as
Appendix A and incorporated by reference herein (the “Plan”). Unless otherwise
defined herein, capitalized terms shall have the meaning given such terns in the
Plan.
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereby agree as follows:
 
1.  Grant of Option.  The Company hereby grants to Participant an option (the
“Option”) to purchase all or any part of an aggregate of [________] Units, under
and subject to the terms and conditions of this Option Agreement and the Plan.
 
2.  Purchase Price.  The purchase price for each Unit to be purchased hereunder
shall be $ [______] (the “Exercise Price”).
 
3.  Vesting and Option Period.  Participant may exercise the Option in whole or
in part.  Except as otherwise provided herein, the Option shall become vested
and exercisable with respect to one third (1/3) of the covered Units on January
19, [_______], with respect to an additional one third (1/3) of the covered
Units on January 19, [_______] and with respect to the final one third (1/3) of
the covered Units on January 19, [_______].  Prior to such time, no portion of
the Option shall be exercisable unless its exercisability is accelerated as
provided in this Option Agreement or the Plan.  Except as provided otherwise in
this Option Agreement or the Plan, the Option, to the extent not theretofore
exercised, shall terminate on the expiration of ten (10) years from the date of
grant of the Option; provided, however, that upon the termination Participant’s
service relationship with the Company for any reason other than (a) the death or
Disability (as defined herein) of the Participant or (b) termination of the
Participant’s service relationship with the Company during the period beginning
six months prior to and ending two years following a Change of Control,
Participant may, until the earlier of (i) 90 days from the date of such
termination or (ii) the expiration of the Option in accordance with this Section
3, exercise the Option, to the extent such Option had vested immediately prior
to such termination
 

Form of Executive Option Agreement (revised 2-2009)
 
 

--------------------------------------------------------------------------------

 

and, thereafter, the Option shall, to the extent not previously exercised,
automatically terminate and become null and void.
 
4.  Method of Exercise and Payment.  To the extent that the Option has become
exercisable, the Option may be exercised from time to time by written notice to
General Counsel, in substantially the form attached hereto as Appendix B or such
other form as may be approved from time to time by the Committee, accompanied by
the aggregate Exercise Price for the Units to be purchased and any required tax
withholding amount as may be determined in the discretion of General
Counsel.  The Exercise Price and any withholding shall be payable in cash, by
certified check, by bank check or other means provided for in the Plan and
approved by the Committee, including without limitation by cashless-broker
exercise or the withholding of Units upon the exercise of the Option.
 
5.  General Restrictions.  Subject to the terms of this Option Agreement and the
Plan, the Option may be exercised at any time, and from time to time, in whole
or in part, until the termination thereof as set forth herein, or until all
Units covered by the Option shall have been purchased, whichever first
occurs.  The Option shall not be assignable or transferable except as expressly
provided by the Committee.
 
6.  Termination by Company other than for Cause. Upon the termination by the
Company of Participant’s service relationship with the Company other than for
Cause (as defined herein and as determined by the Committee in its sole
discretion), the Option granted hereby shall automatically and immediately vest
in full.  The Company will have “Cause” to terminate the Participant’s
employment by reason of any of the following: (i) the Participant’s conviction
of, or plea of nolo contendere to, any felony or to any crime or offense causing
substantial harm to any of the Company or its direct or indirect subsidiaries
(whether or not for personal gain) or involving acts of theft, fraud,
embezzlement, moral turpitude or similar conduct; (ii) the Participant’s
repeated intoxication by alcohol or drugs during the performance of his duties;
(iii) the Participant’s willful and intentional misuse of any of the funds of
the Company or its direct or indirect subsidiaries; (iv) embezzlement by the
Participant; (v) the Participant’s willful and material misrepresentations or
concealments on any written reports submitted to any of the Company or its
direct or indirect subsidiaries; (vi)the Participant’s willful and intentional
material breach of [Employment Agreement, dated _____ among Participant, the
Company and Linn Operating, Inc. (the “Employment Agreement”)]; (vii) the
Participant’s willful and material failure to follow or comply with the
reasonable and lawful written directives of the Board of Directors of the
Company (the “Board”); or (viii) conduct constituting a material breach by the
Participant of the Company’s then current (A) Code of Business Conduct and
Ethics, and any other written policy referenced therein, (B) Code of Ethics for
Chief Executive Officer and Senior Financial Officers, if applicable, provided
that in each case the Participant knew or should have known such conduct to be a
breach. “Cause” shall not include actions or inactions taken or not taken in
good faith or at the direction of the Board or of the Company’s legal counsel. 
 
7.  Termination by Participant with Good Reason. Upon the termination by
Participant of Participant’s service relationship with the Company with Good
Reason (as defined herein), the Option granted hereby shall automatically and
immediately vest in full.  “Good Reason” shall mean any of the following to
which Participant will not consent in writing: (i) a
 

 
 
- 2-

--------------------------------------------------------------------------------

 

reduction in the Participant’s then current base salary; (ii) failure by the
Company to pay in full on a current basis (A) any of the compensation or
benefits described in the Employment Agreement that are due and owing, or (B)
any amounts that are due and owing to the Participant under any long-term or
short-term or other incentive compensation plans, agreements or awards; (iii)
material breach of any provision of the Employment Agreement by Company; (iv)
any material reduction in the Participant’s title, authority or
responsibilities; or (v)  a relocation of the Participant’s primary place of
employment to a location more than fifty (50) miles from the Company’s location
in Houston, Texas at the effective date of the Employment Agreement.
 
8.  Death or Disability. In the case of termination of Participant’s service
relationship with the Company due to death or Disability (as defined herein),
the Option granted hereby shall automatically and immediately vest in
full.  “Disability” means the earlier of (a) written determination by a
physician selected by the Company and reasonably agreed to by the Participant
that the Participant has been unable to perform substantially the Participant’s
usual and customary duties for a period of at least one hundred twenty (120)
consecutive days or a non-consecutive period of one hundred eighty (180) days
during any twelve-month period as a result of incapacity due to mental or
physical illness or disease; and (b) “disability” as such term is defined in the
Company’s applicable long-term disability insurance plan.  In the case of
termination of Participant’s service relationship with the Company due to death
or Disability, Participant or Participant’s estate (or any person who acquired
the right to exercise such Option by bequest or inheritance or otherwise by
reason of Participant’s death or by reason of Participant’s Disability) may,
until the earlier of (a) one year after the date of death or Disability or (b)
the expiration of the Option in accordance with Section 3, exercise the Option
and, thereafter, the Option shall, to the extent not previously exercised,
automatically terminate and become null and void.
 
9.  Change of Control. Notwithstanding anything in the Plan to the contrary, in
the event of a Change of Control (as defined in the Plan), the Option granted
hereby shall automatically and immediately vest in full.  In the event of the
termination of Participant’s service relationship with the Company during the
period beginning six months prior to and ending two years following   a Change
of Control, the Participant may, until the earlier of (a) one year after the
date of such termination or (b) the expiration of the Option in accordance with
Section 3, exercise the Option and, thereafter, the Option shall, to the extent
not previously exercised, automatically terminate and become null and void.
 
10.   Termination by Company for Cause or by Participant without Good Reason. In
the case of (a) termination by the Company of Participant’s service relationship
with the Company for Cause or (b) termination by Participant of Participant’s
service relationship with the Company without Good Reason and other than due to
Participant’s death or Disability, Participant shall immediately forfeit all
rights with respect to any unvested Options.  Participant hereby agrees to
undertake any action and execute any document, instrument or papers reasonably
requested by the Company to effect such forfeiture of the Option resulting from
any such termination.
 
11.   Rights as a Unitholder.  Participant, or a transferee of the Option, shall
have no rights as a holder of a membership interest in the Company except as to
any Units actually purchased pursuant to the exercise of the Option.
 

 
 
- 3-

--------------------------------------------------------------------------------

 

12.   Plan Controlling Document.  Participant agrees that the Plan is the
controlling instrument and that to the extent there is any conflict between the
terms of the Plan and this Option Agreement, the Plan shall control and be the
governing document.
 
13.   Limited Liability Company Agreement.  As a condition to the exercise of
the Option, Participant agrees to be bound by all applicable provisions of the
Company’s limited liability company agreement, as it may be amended from time to
time.
 
14.   Taxes.  The Company and any affiliate thereof are authorized to withhold
from any payment relating to the Option, or any payroll or other payment to
Participant, amounts of withholding and other taxes due or potentially payable
in connection with the exercise of the Option, and to take such other action as
the Committee may deem advisable to enable the Company, any affiliate, and
Participant to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to the Option.  This authority shall include
authority to withhold or receive Units or other property and to make cash
payments in respect thereof in satisfaction of Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.
 
15.   Issuance of Units.  The Company shall not be obligated to issue any Units
pursuant to the Option at any time when the Units covered by such Option have
not been registered under the Securities Act of 1933, as amended, and such other
state and federal laws, rules or regulations as the Company or the Committee
deems applicable and, in the opinion of legal counsel for the Company, there is
no exemption from the registration requirements of such laws, rules or
regulations available for the issuance and sale of such Units.
 
16.   Notices.  Any notices given in connection with this Option Agreement
shall, if issued to Participant, be delivered to Participant’s current address
on file with the Company, or if issued to the Company, be delivered to the
Company’s principal offices.
 
17.   Execution of Receipts and Releases.  Any payment of cash or any issuance
or transfer of Units or other property to Participant, or to Participant’s legal
representatives, heirs, legatees or distributees, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder.  The Company may require Participant or
Participant’s legal representatives, heirs, legatees or distributees, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as it shall determine.
 
18.   Successors.  This Option Agreement shall be binding upon Participant,
Participant’s legal representatives, heirs, legatees and distributees, and upon
the Company, its successors and assigns.
 


 


 


 
[Remainder of this Page Intentionally Left Blank]
 

 
 
- 4-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement to be
effective as of the day and year first above written.
 
LINN ENERGY, LLC


By:                       
Name:  [               ]
Title:    [               ]






PARTICIPANT:

 
                                                     






 
 
- 5-

--------------------------------------------------------------------------------

 

APPENDIX A
 

 
LINN ENERGY, LLC
 
AMENDED AND RESTATED
 
LONG-TERM INCENTIVE PLAN



 
 

--------------------------------------------------------------------------------

 

APPENDIX B


LINN ENERGY, LLC
LONG-TERM INCENTIVE PLAN
OPTION EXERCISE NOTICE


PLEASE PRINT:                                     
TODAY’S DATE:                      
OPTIONHOLDER NAME:                    
MAILING ADDRESS:                       




Attention:                                General Counsel


I hereby exercise my Option to acquire __________ Units, as defined in the LINN
ENERGY, LLC Amended and Restated Long-Term Incentive Plan (the “Plan”), at my
exercise price per Unit of $_____________.  In accordance with the Plan and the
Grant Agreement, the Board has approved payment of the Option Exercise Price
(and any applicable withholding) by the following methods, and I hereby elect to
make payment for the Units being purchased as indicated:


□         Cash or check in immediately available funds
□         Cashless Exercise pursuant to established Company procedure
□         Withholding of Units pursuant to established Company procedure




I hereby represent that I have previously received a copy of the Plan from the
Company and that I understand the terms and restrictions described therein and
agree to be bound by the terms of such document and my Option Agreement.




By:                            


Receipt of Notice and Payment in Full Acknowledged:




By:                                


Name:                               


Date:                      


NOTE:  If exercising the Option represented by the enclosed Option Agreement to
purchase less than all of the Units to which the Option relates, the original
Option Agreement will be returned with an appropriate notation evidencing the
Units for which the Option has been exercised.
 
 

--------------------------------------------------------------------------------